DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, the limitation “a stimulus magnetic imaging scan” is stated in line 10. The limitation should be replaced with “a stimulus magnetic resonance imaging scan” to correspond to other related limitations such as in lines 12-13.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “substantially” is stated in line 5. As the limitation is not defined within the specification and the specification does not provide a standard for ascertaining the requisite degree. Therefore, it is unclear to the degree by which the saturation of hyperpolarized xenon gas occurs. This renders the limitation indefinite because one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation "the mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that if the claim were to be amended to depend upon claim 10, this rejection would be overcome as the limitation is previously set forth in claim 10.
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 7-10 and 12 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzanti, M., et al., (“Distribution of Hyperpolarized Xenon in the Brain Following Sensory Stimulation: Preliminary MRI Findings,” PLoS One. Vol 6(7), 2011. P. 1-7) hereinafter Mazzanti (see applicant’s submitted reference of the IDS of 5/20/2020).
Regarding claim 1, Mazzanti teaches:
A method for identifying a region of the brain activated by a stimulus (page 1, abstract, the xenon magnetic resonance imaging determines functional information following stimulus) comprising: 
administering a first quantity of hyperpolarized xenon gas to an individual (page 2, col 1, including Delivery of HP 129Xe to target tissue through page 2, col 2; specifically page 2, col 2, paragraph 2 “129Xe was administered using alternate breaths of 129Xe (100%) and the O2 isoflurane mixture (98%:2%)”); 
taking a control magnetic resonance imaging scan of the brain of the individual (page 2, col 1-2, Image Acquisition; specifically page 2, col 2, paragraph 3, “After verification of the xenon signal in the brain, a baseline 129Xe chemical shift image (CSI) was acquired”); 
calculating a control chemical shift map or a control relaxivity map or a control wash-out parameter map from the control magnetic resonance imaging scan (page 2, col 1-2, Image Acquisition; specifically page 2, col 2, paragraph 3, “After verification of the xenon signal in the brain, a baseline 129Xe chemical shift image (CSI) was acquired”. This baseline chemical shift image is considered to be the control chemical shift map as claimed); 
Delivery of HP 129Xe to target tissue, through col 2, for each acquisition of CSI images, the individual was ventilated with breaths of hyperpolarized 129Xe as taught specifically in page 2, col 2, paragraph 3, after capsaicin administration, a second CSI was acquired. Following the described protocol for CSI image acquisition, this includes the second quantity of hyperpolarized xenon gas after the initial dose has been ventilated; page 3, col 2, paragraph 3 “a second HP 129Xe spectroscopic image was acquired”; see also pages 3-4, Results and Discussion for further details regarding the control image and second image with 129Xe administered); 
subjecting the individual to a stimulus (page 2, col 1 through col 2, specifically col 2, paragraph 3, “Next, the chemical irritant capsaicin (20ul of 3mg/ml) was injected into the animal’s right forepaw (n=6), and a second CSI was acquired”. The chemical irritant is considered to be the stimulus subjected to the individual. See also pages 3-6, including Results and Discussion for further details regarding stimulus administration for measuring brain activity); 
taking a stimulus magnetic imaging scan of the brain of the individual (page 2, col 1 through col 2, specifically col 2, paragraph 3, “Next, the chemical irritant capsaicin (20ul of 3mg/ml) was injected into the animal’s right forepaw (n=6), and a second CSI was acquired”. The second CSI acquired after stimulating the individual with the capsaicin irritant is considered to be the stimulus magnetic resonance scan. page 3, col 2, paragraph 3 “a second HP 129Xe spectroscopic image was acquired” and is considered to be the stimulus magnetic ; see also pages 3-4, Results and Discussion 129Xe administered); 
calculating a stimulus chemical shift map or a stimulus relaxivity map or a stimulus wash-out parameter map from the stimulus magnetic resonance imaging scan (page 2, col 1-2, Image Acquisition; specifically page 2, col 2, paragraph 3, the chemical shift image (CSI) is considered to be the chemical shift map and the “second CSI was acquired” is considered to be the stimulus chemical shift map; pages 2-3, Image post-processing and statistical analysis, “Two dimensional 129Xe CSI imges with a matrix size of 16x32”; see also pages 3-4, Results and Discussion for further details regarding the second chemical shift image following the capsaicin stimulus); and 
generating a subtraction map by comparing the control chemical shift map to the stimulus chemical shift map or the control relaxivity map to the stimulus relaxivity map or the control wash-out parameter map to the stimulus wash-out parameter map (page 5, col 1, figure 4a and Table 1 provide the percent HP 129Xe signal change in four brain regions provide quantitative differences between the baseline image and the images after capsaicin stimulus as shown in figures 4b-d. The percent changes for the cingulate, SS1 fl, SS1 and SS2 are calculated by measuring the difference between the signal values and then calculating the percent change. Figure 4A provides the mapped anatomical regions and figure 5 shows the superimposition of the atlas for the regions of interest analyzed for changes in 129Xe signal. See also page 3, Results, including specifically paragraph 4, “Responses from three individual animals…”; page 6, col 1, “The magnitude of the signal difference between baseline and stimulus conditions for HP 129Xe (13–28%) was comparable to differences typically obtained with conventional 
thereby identifying the region of the brain of the individual activated by the stimulus (page 3, col 1, including paragraph 3, “ROIs were chosen on the basis of previously reported findings which show that specific brain regions are consistently activated after the application of a pain stimulus to the rat forepaw [19–24] and these areas were designated as ‘pain-areas’. An equal number of ROIs were chosen in other areas of the brain (lateral and medial septum, piriform cortex, and insular cortex) and designated as ‘non-pain areas’. Measurements from ROIs were normalized by dividing the raw 129Xe pixel intensity value by the RMS of the random noise value measured outside the brain for each image, yielding an HP 129Xe SNR value for each ROI [10]. In the statistical analysis, pain areas were submitted as dependent variables while non-pain areas acted as the covariate to account for global physiological changes such as heart rate and blood pressure that may affect the 129Xe signal [17]. A comparison of HP 129Xe signal in the two baseline conditions (saline versus no saline injection) found no significant differences between the groups and these two groups were combined to form one control group (n = 6) for further analysis”; page 3, Results, col 2, paragraph 3, including figure 4, figure 5, and Table 1, the specific discrete brain regions activated by the capsaicin stimulus are described and depicted; pages 4-6, Discussion, specifically page 6, describe the Xenon images providing mapping of areas of activation of the brain).
Regarding claim 2, Mazzanti teaches all of the limitations of claim 1. Mazzanti further teaches:

Regarding claim 3, Mazzanti teaches all of the limitations of claim 1. Mazzanti further teaches:
wherein the hyperpolarized xenon gas is administered as a mixture of xenon gas and oxygen gas (page 2, Delivery of HP 129Xe to target tissue, the hyperpolarized xenon gas includes O-2 gas in the ventilation of alternate breaths prior to CSI image acquisition; see also page 2, Image Acquisition).
Regarding claim 6, Mazzanti teaches:
A method for determining blood flow to a body region of interest (page 1, abstract, the xenon magnetic resonance imaging determines functional information following stimulus; page 4, Discussion, blood flow using 129Xe as a perfusion tracer; page 6, Discussion) comprising: 
while administering hyperpolarized xenon gas to an individual (page 2, col 1, including Delivery of HP 129Xe to target tissue through page 2, col 2; specifically page 2, col 2, paragraph 2 “129Xe was administered using alternate breaths of 129Xe (100%) and the O2 isoflurane mixture (98%:2%)”), 
(a) applying a pulse to a body region of interest broad enough to saturate substantially all hyperpolarized xenon gas within the region of interest (page 2, col 1-2, Image Acquisition; specifically page 2, col 2, “The rise time of the HP 129Xe signal in the brain was monitored by the acquisition of the xenon spectral peak evoked by radio-
(b) waiting for a first time interval (page 2, col 1-2, Image Acquisition, specifically “and the maximal, steady-state 129Xe brain signal occurred within 15 seconds of the start of ventilation with HP 129Xe”); and 
(c) taking a first time interval magnetic imaging scan of the body region of interest (page 2, col 1-2, Image Acquisition, “After verification of the xenon signal in the brain, a baseline 129Xe chemical shift image (CSI) was acquired that was centered in the plane corresponding to the proton reference image“); 
(d) repeating steps (a) - (c) for at least a second time interval, wherein the second time interval is of a different duration that the first time interval (page 2, col 1-2, Image Acquisition, “Following acquisition of the baseline CSI image, the animal was ventilated for 10 minutes with O2: isoflurane to allow for complete clearance of 129Xe magnetization from the brain. Next, the chemical irritant capsaicin (20 ul of 3 mg/ml) was injected into the animal’s right forepaw (n = 6), and a second CSI was acquired.” The 10 minutes between the baseline image and the second post-stimulus image is considered to be the second time interval that is a different duration than the 15 seconds between ventilation and brain signal for the first time interval imaging); and 
generating a blood-flow or perfusion image by pixel-by-pixel analysis of the imaging scans acquired from steps (c) and (d) (figure 4 shows the SNR values for Results, describe figure 4 which include the HP 129Xe signals overlayed on the anatomical scans in a pixel-by-pixel manner. IN pages 4-6, Discussion, the reference describes 129Xe as a perfusion tracer and thus the activation of the regions of the brain with xenon imaging provide a perfusion image that shows where blood is flowing within the brain. See “The hypothesis that HP 129Xe distribution in the brain may follow a pattern similar to brain activity is based on the well established role of HP 129Xe as a perfusion tracer [8], and on the established link (albeit non-linear) between brain activity and blood flow [24–26].” The reference further teaches to HP 129Xe as an ideal perfusion tracer (page 6, col 2) and thus the measured images are considered to be perfusion images). 
Regarding claim 12, Mazzanti teaches all of the limitations of claim 6. Mazzanti further teaches:
wherein the region of interest is a tissue portion which is known to be, considered to be or is at risk of having blood flow thereto compromised (page 4, Discussion, the hyperpolarized Xe is a perfusion tracer which measures both blood flow and brain activity, as there is an established link between both physiological signals as well as the measured HP 129Xe MRI signal; page 6, col 2, paragraph 4, “altered cerebral blood flow in neurovascular disease and stroke” in which the brain tissue would be considered to be a region of interest that, in stroke conditions, is at risk of having blood flow thereto compromised).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzanti as applied to claims 3 or 6 above, and further in view of Chahal, S., et al., (“Brain Imaging Using Hyperpolarized 129Xe Magnetic Resonance Imaging,” Methods in Enzymology, Chapter Seventeen. Vol 603, 2018. ISSN 0076-6879) hereinafter Chahal (see applicant’s submitted reference of the IDS of 5/20/2020).
Regarding claim 4, primary reference Mazzanti teaches all of the limitations of claim 3. Primary reference Mazzanti further fails to teach:
wherein the mixture is 70-80% xenon gas and 20-30% oxygen gas
However, the analogous art of Chahal of a hyperpolarized xenon magnetic resonance imaging signal analysis system (abstract) teaches:
wherein the mixture is 70-80% xenon gas and 20-30% oxygen gas (page 315, step 4, 80% Xenon gas with 20% oxygen gas ratio is within the claimed ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xenon gas magnetic resonance imaging of a stimulated individual of Mazzanti to incorporate the specific xenon gas and oxygen gas ratio as taught by Chahal because oxygen delivery must be continued 
Regarding claims 10 and 11, primary reference Mazzanti teaches all of the limitations of claim 6. Primary reference Mazzanti further fails to teach to the limitation of claim 10 of:
wherein the hyperpolarized xenon gas is administered as a mixture that is no more than 80% xenon gas and no less than 20% oxygen gas
Primary reference Mazzanti further fails to teach to the limitation of claim 11 of:
wherein the mixture is 70-80% xenon gas and 20-30% oxygen gas
However, the analogous art of Chahal of a hyperpolarized xenon magnetic resonance imaging signal analysis system (abstract) teaches:
wherein the hyperpolarized xenon gas is administered as a mixture that is 80% xenon gas and 20% oxygen gas (page 315, step 4, 80% Xenon gas with 20% oxygen gas ratio is within the claimed ranges of claims 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xenon gas magnetic resonance imaging of an individual of Mazzanti to incorporate the specific xenon gas and oxygen gas ratio as taught by Chahal because oxygen delivery must be continued throughout the procedure to maintain sufficient oxygenation of the patient. The Xenon gas must be a large enough percentage to obtain xenon gradient echo images and therefore using .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzanti as applied to claim 1 above, and further in view of Sharma, R., et al., (“Physiological basis and image processing in functional magnetic resonance imaging: Neuronal and motor activity in brain,” Biomedical Engineering Online. Vol 3, 2004. P. 1-26) hereinafter Sharma. 
Regarding claim 5, primary reference Mazzanti teaches all of the limitations of claim 1. Primary reference Mazzanti further fails to teach:
wherein the stimulus chemical shift map is subtracted from the control chemical shift map or the stimulus relaxivity map is subtracted from the control relaxivity map or the stimulus wash-out parameter map is subtracted from the control wash-out parameter map
However, the analogouys art of Sharma of a functional magnetic resonance imaging technique for determining regions of brain activation (abstract) teaches:
wherein the stimulus MR signal map is subtracted from the control MR signal map or the stimulus relaxivity map is subtracted from the control relaxivity map or the stimulus wash-out parameter map is subtracted from the control wash-out parameter map (page 4, Neurophysiological factors in functional MR contrast, “visual response, time-locked averaging of images and subsequent subtraction across the functional states i.e. summation of images was reported that was acquired during one condition (e.g. lights off) and subtraction of the result from that obtained for a different condition (e.g. lights on)”. The pixel-by-pixel analysis forms a stimulus chemical shift map in which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xenon gas magnetic resonance imaging of a stimulated individual of Mazzanti to incorporate the subtraction processing as taught by Sharma because it provides a direct comparison between baseline and stimulation enabling a user to do a pixel-by-pixel analysis of activation centers and visually determine the activated brain regions (page 4, Neurophysiological factors in functional MR contrast). This provides the user with more accurate diagnostic images as individual pixels provide more localized data over anatomical atlas-based region subtraction analysis. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzanti as applied to claim 6 above, and further in view of Driehuys et al. (U.S. Pub. No. 20080089846) hereinafter Driehuys. 
Regarding claims 7-9, primary reference Mazzanti teaches all of the limitations of claim 6. Primary reference Mazzanti further fails to teach to the limitation of claim 7 of:
wherein steps (a) - (c) are repeated for a third time interval
	Primary reference Mazzanti further fails to teach to the limitation of claim 8 of:
wherein steps (a) - (c) are repeated for a fourth time interval
	Primary reference Mazzanti further fails to teach to the limitation of claim 9 of:
wherein steps (a) - (c) are repeated for a fifth time interval
129Xe dissolved gas (abstract) teaches:
wherein steps (a) - (c) are repeated for a third time interval, a fourth time interval, and a fifth time interval ([0011], a plurality of different RF pulse repetition times (TR) provides for repeating of the excitation pulse, waiting for a time interval, and taking a magnetic imaging scan of the region of interest as claimed. The following paragraphs detail the additional repetition times intervals that include a third time interval, fourth time interval, and fifth time interval (see specifically [0126]); [0018], multiple repetition times; [0020], teaches to the xenon imaging capabilities; [0047]-[0048], and figures 13A and 13B show different pulse repetition time images; [0063]; [0126], “By acquiring dissolved .sup.129Xe images at multiple repetition times, typically at least three, and more typically between 3-5 different TR times, with TR values between about 10 ms to about 60 ms (for example, 10, 20, 30, 40, 50 ms), sufficient data can be obtained to curve-fit the signal replenishment on a pixel-by-pixel basis to extract quantitative measures of barrier thickness and/or .sup.129Xe diffusion coefficient”, 30 ms would be the third time interval, 40 ms would be the fourth time interval, 50 ms would be the fifth time interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xenon gas magnetic resonance imaging of a stimulated individual of Mazzanti to incorporate the use of multiple repetition time intervals such as up to five different repetition times between the pulse sequences as taught by Driehuys because sufficient data can be obtained to curve-fit the signal replenishment on a pixel-by-pixel basis to extract quantitative measures of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791